Honorable Theophllus S. Painter
Acting President
University of Texas
Austin, Texas

Dear Sir:                Opinion No. O-6569
                         Re: House Bill No. 740, Acts, 49th
                             Legislature, Regular.Seasion, 1945,
                             transferring control of Galveston
                             State Psychopathic Hospital from
                             State Board of Control to the Board
                             of Regents of the University of
                             Texas, and related questions.

We have received your recent inquiry on the follow+g   subject;

     “By the pertinent provisions of Chapter 47, Acts, Regular
     Session of the Forty-second Legislature (1931) (Art. 3192,
     Vernonts Annotated Civil Statutes), there was established
     at Galveston a psychopathic hospital, to be known as the
     Galveston State Payohopathic Hospital, for the treatment
     of nervous and mental diseases, both in the hospital and
     outpatient clinic, and was made available as a part of .the
     teaohing facilities in mental medtOin8 for the State
     Medical College.

     “By Chapter 246, Acts, Regular Session of the Forty-ninth
     Legislature (1945) (Art. 3192a, Vernon’s Annotated Civil
     Statutes), the control and management of the Gal.veaton
     State Payohopathic Hospital, which waa formerly vested in,
     and to be exercised by the Board of Regents of The Uni-
     versity of Texas, and that said hospital was no longer to
     be considered a part of the eleemoaynary service of the
     State. The hospital was, however, to be continued to be
     uSed as a hospital for then treatment of nervous and mental
     diseases, both in the hospita,,,,and out-patient clinio as
     a part of the teaching facilk3 2ea in mental medicine for
     the School of Medioine of T!h$%niverslty of Texas at
     Galveston.                   ,:,
     “In connection with the contemplated opening and operation
     of such hoapFta1 several questions have arisen in connec-
     tion with the admissioni care, treatment and disoharging
     of patients as follows:
Honorable Theophilus S.,Palnter - Page 2, O-6568



          N(l)  Do the courts of this State have authority to
          commit mental patients to the Galveston State
          Psychopathic Hospital for temporary treatment not
          to exceed ninety days?

          "(2) If patients are oommitted by proper authority
          of the courts of this State to the Galveston State
          Psychopathic Hospital, do the authorSties in control
          of the management of this institution have any dia-
          cretion as to what patients may be admitted for
          treatment therein?

          "(3) Does the State Psychopathic Hospital at Galvea-
          ton have any legal right to restrain mental patients
          against their will in cases of emergency, and If ao,
          in what cases may this be,.done and for how long may
          suoh patients be so held?"

Article 3174, Vernon's Annotated Civil Statutes of Texas,
provides as followan

     "Each eleemoagnary institution established by law shall be
     managed and controlled in accordance with the provisions
     of this title. The general control, management and direc-
     tion of the affairs, property and business of such insti-
     tutions is vested in the State Board of Control."

Article 3192$ Vernon's Annotated Civil Statute of Texas, pro-
vides as follows:

     "There shall be established and maintained a Psychopathic
     Hospital at Galveston to be known as the Galveston State
     Psychopathic Hospital, and one at Dallas to be known as
     the Dallas State Psychopathic Hospital.  The Galv8ston
     State Psychopathic Hospital shall be a hospital for the
     treatment of nervous and mental diseases both in the
     hospital and out patient clinic, and shall be available
     as a part of the teaohing facilities in mental medicine
     for the State Medical College. The Dallas State Psycho-
     pathic Hospital shall be a hospital for the treatment of
     nervous and mental diseases both in the hospital and in
     out patient clinic."

House Bill No. 740, enacted by the 49th Legislature at its
Regular Session ln~l945 (on page 384, 1945, Vernon's Texas
Session Law Service), provides as followas

     "An Act to transfer the control and management of the
     Galveston State Psychopathic Hospital from the State
     Board of Control to the Board of Regents of the University
     of Texas; providing said Hospital shall no longer be a
     part of the eleemoaynary aervioe of Texas; repealing all
               ,-.                          .-.
 -    ;



Honorable Theophilus S. Painter - Page 3, O-6568



     laws or parts of laws in conflict; and declaraing an
     emergency.

     "BE IT ENACTED BY THE LEGISLATURE   OF THE STATE OF TEXAS:

     "Section 1. That from and after the effective date of
     this Act, the control and management of, and all rights,
     privileges,ppowers, and duties incident thereto, the
     Galveston State Psychopathic Hospital, located at, Galveston
     Texas, which were formerly vested in and exercised by the
     State Board of Control, shall be transferred to, vested in,
     and exercised by the Board of Regents of The University of
     Texas, and, hereafter, theaforesaid  Hospital shall no
     longer be a part of the eleemosynary service of the State
     of Texas.

     "Sec. 2. The Galveston State Psychopathic Hospital shall
     continue to be used as a Hospital for the treatment of
     nervous and mental diseases, both in the Hospital and out-
     patient clinic, and shall be available as a part of the
     teaching facilities in mental medicine for the School of
     Medicine of the University of Texas, located at Galveston,
     Texas.

     "Sec. 3. All laws and parts of laws in conflict herewith
     are hereby repealed to the extent of the conflict only,

     "Sec. 4. The fact that there is now situated at Galveston,
     Texas, the Galveston State Psychopathic Hospital, consisting
     of a one hundred (100) bed mental hospital of substantial
     brick construction, ereoted at great expense to the State
     of Texas, which is not now being operated by the Board of
     Control for the benefit of the people of Texas, and the
     faot that the operation of said Hospital would also be of
     great benefit to the students of the School of Medioine of
     The University of Texas, as it was prior to the time it
     was shut down by the Board of Control, and the fact that the
     Hospital should be controlled and managed by the Board of
     Regents, of The University of Texas in connection with the
     School of Medicine of The University of Texas, create an
     emergency and an imperative public necessity that the Con-
     stitutional Rule requiring bills to be read on three
     several days in each House be suspended, and this Act shall
     take effect and be in force from and after its passage,
     and it is so enacted,"

It is clear from a study of the foregoing statutes that the
Legislature intended to place the Board of Regents of the Uni-
viersity of Texas in place and stead of the Board of Control in
all matters relating to the control and management of the
Galveston State Psychopathic Hospital. No right, privilege,
power or duty incident thereto under the laws of this State was
Honorable Theophilus S. Painter - Page 4, O-6568



changed, with the exception of the matter contained in the
clause in Section 1 of said House Bill No. 740, wherein it
is said that "the foregoing Haspita   shall no longer be a
part of the eleemosynary service of the State of Texas." To
determine the meaning of this clause we must interpret the
term "eleemosynary.'" Webster defines it, inter alia, as:
"Relating or devoted to charity or alms." Consequently, we
concluse that the eleemosynary system of the State of Texas is
that part of the State system that is primarily given or devoted
to charity. We find in the appropriation bill (House Bill
No, 666) for Mleemosynary and Reformatory Institutions enacted
in 1943 by the 48th Legislature for biennium beginning Sept.l,,
1943, and ending August 31, 1945, a specific appropriation of
$3128894.00 for salaries, maintenance and miscellaneous, and
improvements, repairs and buildings, to the Galveston State
Psychopathic.Hospital.   However, pursuant to the provisions
of said House Bill No. 740, supra, we find in the appropriation
bilr (House Bill No. 173) enacted by the 49th Legislature in
1945, for the biennium beginning Sept. 1, 1945, and ending
August 13, 1947, for the University of Texas Medical Branch the
sum of #350,920.00 for the "Psychopathic Hospital." W find
further in the "rider"to the specific appropriation   tz the
University of Texas Medical Branch for the current biennium
the following provisions:

     "There is also hereby appropriated to said Medical Branch
     to be used in connection with Medical Branoh Hospitals
     all charges and fees collected from pay patients for the
     general operation thereof, including maintenance, support
     and salaries of employees, for each of the fiscal years
     covered by this appropriation, and any unexpended balance
     remaining in said :fund at the olo8e of the firs% fiscal
     year is herebyreappropriated   to said fund for the second
     fiscal year. Providedg t;hat the Board of Regents of The
     University of Texas is hereby authorized to fix reasonable
     rates to be charged and collected from pay patients of
     said hospital, ,and is further authorized to make and enter
     into contracts for the hospitalization of the indigent
     sick; and to accept donations and gifts for the support
     and maintenance of said hospitals."

From the foregoing, we are lead to the conclusion that not only
did the Legislature intend that the management, and control of
said institution be changed, but it also intended a change in
the fundamental purpose of the institution, i.e., from a state-
supported charity institution, with the primary fuxon     of
admitting all committed to it by the courts, whether indigent
or able to pays-and its use for school purposes only inoidental
thereto; to a hospital to be used primarily as a sohool, with
authorityTo  choose the patients admitted thereto, whether
paying or indigent, to be supported jointly by the State, the
paying patients, and donations and gifts. We believe the effect
               /4
 -   ,




Honorable TheophSlus S. Painter - Page 5 , O-6568



of said House Bill No, 740, supra, was to remove the
Galveston State Ps chopathio Hospital from the application of
the provisions of 8hapter 2, Title 51, BernonPs Annotated Civil
Statutes of Texas (Articles 3184-3201).

The portion of the "rider" quoted hereinbefore, provides that
the Board of Regents of the University of Texas is authorized
to accept pay patients for treatment in said hospital and to
make and enter Into contracts for the hospitalization of the
indigent sick, From this we believe the Legislature contem-
plated that the said Board of Regents were empowered with dis-
cretion as to the number and types of patients to be admitted
thereto. This power we deem necessary to the effectiveness of
said institution in its exercise of Medical School functions,
but same warauldbe nullified if the courts retained authority
to comrflitany and all insane persons to such institution.

Therefore, we answer your question No. (1) in the negative,
whic?h renders an ansvar to your question No. (2) unnecessary.

In answer to your question No. (3), we believe that in cases of
emergency, such as when a patient becomes violent or dangerous
or in any case whe.re it is deemed to the best interest of the
insane person or society at large that he be restrained, the
Galveston State Psychopathic Hospital would have the lawful
power to restrain such patient until he can be committed law-
fully to a state eleemosynary institution for the care of the
insane and other mentally ill persons. The dangerous lunatic
has no inalienable right to roam the country at will and
terrorize the populace. He must be confined until the legal
machinery designed to see that he received justice and the
benefits of due process of law is set in motion. See Opinion
No. O-685, a copy of which is herewith enclosed. Such restraint
could be only for a time reasonably sufficient to allow a lunacy
hearing and lawful commitment -- no exact period of time can be
set to fit all cases.

Trusting the foregoing fully answers your inquiry, we arep

                                   Yours very truly

                               ATTORNEY GENERAL OF TEXAS

RLLsgb:mb/cg                   By s/ Robert L. Lattimore Jr

APPROVED OCT. 29, 1946          Robert L. Lattimore, Jr.
Carlos- C. Ashley                             Assistant
FIRST ASSISTANT ATTORNEY
GENERAL
This opinion considered and approved in limited conference.